           Case 1:03-cv-06323-LGS Document 18 Filed 12/17/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 THEODORE SIMPSON,                                            :
                                              Plaintiff,      :
                                                              :   03 Civ. 6323 (LGS)
                            -against-                         :
                                                              :        ORDER
 SUPERINTENDENT OF GREAT MEADOW                               :
 CORRECTIONAL FACILITY,                                       :
                                                              :
                                              Defendant. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on August 21, 2003, Petitioner filed a 28 U.S.C. § 2254 petition for habeas

corpus relief, which was denied by the December 22, 2003, Opinion and Order at Dkt. No. 7, and

this action was terminated;

        WHEREAS, Petitioner appealed the judgment (Dkt. No. 10), and on September 3, 2004,

the Second Circuit issued a mandate dismissing the appeal (Dkt. No. 13);

        WHEREAS, on July 16, 2019, the Second Circuit issued a mandate, denying Petitioner

leave to file a successive § 2254 petition (Dkt. No. 14);

        WHEREAS, on April 20, 2020, Petitioner filed a motion described as an “emergency

petition for a writ of extraordinary circumstance for relief; on previously filed successive 28

U.S.C. § 2254,” pursuant to Federal Rule of Criminal Procedure (“FRCP”) 60(b). The motion

seeks relief based on COVID-19 conditions and claims that the prosecution and trial court

allowed false witness testimony (Dkt. No. 15);

        WHEREAS, on August 18, 2020, Petitioner filed a motion to vacate judgment pursuant to

FRCP 60(d) and a supporting affidavit, contending that the court, trial counsel and prosecution

allowed false testimony (Dkt. Nos. 16, 17);

        WHEREAS, on December 15, 2020, this case was reassigned to this Court, and there is
          Case 1:03-cv-06323-LGS Document 18 Filed 12/17/20 Page 2 of 2


no counsel of record on the docket for Respondent Superintendent of Great Meadow Correctional

Facility. It is hereby

       ORDERED that by January 8, 2021, Respondent shall appear and respond to

Petitioners’ motions at Dkt. Nos. 15 and 17.

       The Clerk of Court is respectfully directed to serve a copy of this Order and filings at Dkt.

Nos. 15, 16 and 17 on pro se Petitioner, the Attorney General of the State of New York and the

District Attorney for Bronx County by certified mail.




Dated: December 17, 2020
New York, New York




                                                 2
